Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 10-16 is withdrawn in view of the newly discovered reference(s) to GB 2399837 A to Weatherford in further view of US 2009/0285925 A1 to Myers.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0043373 A1 to Arnault de La Menardiere (hereinafter “Menardiere”) in view of GB 2399837 A to Weatherford in further view of US 2009/0285925 A1 to Myers.
Regarding claim 1, Menardiere teaches a mandrel (Abstract; Figs. 7A-C) comprising: 
a mandrel body 92 (Fig. 7A; Para. [0058]) including: 
a bore extending within the mandrel body (Para. [0062]; the pins of the mandrel are retracted into “the hollow center of the mandrel,” i.e., a bore); and 
one or more apertures 94 radially disposed about the mandrel body 92 (Fig. 7A; Para. [0058]); 
one or more movable pins outwardly extendable from the one or more apertures (Paras. [0058] and [0062]; pins are extended from and retracted into the apertures); and 
an actuation element engagable with the bore extending within the mandrel body and configured to engage the one or more movable pins (Para. [0062]; the mandrel device includes an “inner piece which projects the pins out their respective holes in the outer surface of the mandrel” and actuation of the inner piece causes the pins to project or retract) and the actuation element being actuatable relative to the mandrel body such that the surface supports the one or more movable pins extended from the one or more apertures (Figs. 7A-C; Para. [0062]; “the pins are either pulled from the mandrel device or retracted into the hollow center of the mandrel by an actuation of an inner piece which projects the pins out their respective holes in the outer surface”) to form an anti-migratory stent (Para. [0055]; the stents formed are “self-securing to prevent migration within the vasculature”).
Menardiere fails to explicitly teach an actuation element threadably engageable with the bore and including a tapered surface.  Menardiere is silent regarding the shape of the inner piece, i.e., the actuation element.
In the field of mandrels, Weatherford teaches a mandrel 14 having a body with a bore (Figs. 7-10) including at least one aperture, at least one pin 16 that may be moved to extend through the at least one aperture (P. 22, Ln. 16 through P. 23, Ln. 7; Figs. 1 and 7-10) and an actuation element 26b including a tapered surface configured to support the pins extending from one or more apertures (Figs. 7-10; P. 35, Ln. 3 through P. 36, Ln. 22).
It would have been obvious to substitute the inner piece of Menardiere with the inner piece of Weatherford as these components and their functions were well known in the art and a person of ordinary skill in the art could substitute each of these known elements for another with the predictable result of providing an actuation element within a mandrel to activate the movable pins in the mandrel.  
In the field of mandrels, Myers teaches a mandrel 10 including an actuating element 18 that threadably engages the bore of the mandrel 10 (Figs. 1-5; Para. [0028]).
It would have been obvious to a person of ordinary skill in the art to modify the actuating element of Menardiere to be threadably engaged with the bore of the mandrel so that a user can manually and accurately control the movement of the actuating element within the mandrel.
Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Menardiere in view of Weatherford in further view of Myers in further view of US 2016/0213498 A1 to Wang.
Regarding claim 2, modified Menardiere teaches the mandrel of claim 1 (Figs. 7A-C).  
However, modified Menardiere fails to explicitly teach the mandrel body comprises: a first stent shaping segment having a first diameter; a second stent shaping segment having a second diameter less than the first diameter; and a tapered segment disposed between the first stent shaping segment and the second stent shaping segment.  Menardiere teaches a mandrel having multiple shaping segments that “may have any suitable shape, size, length, diameter, etc., to form the desired stent configuration” (Para. [0058]), but is silent regarding the diameters of the segments relative to each other or if any section is tapered.
Wang teaches a mandrel (Figs. 17-21) wherein the mandrel body comprises: a first stent shaping segment 31 having a first diameter; a second stent shaping segment 29 having a second diameter less than the first diameter; and a tapered segment 30 disposed between the first stent shaping segment 31 and the second stent shaping segment 29 (Figs. 17-21; Para. [0075]; the mandrel includes “a small cylindrical segment 29 having a smaller diameter and a large cylindrical segment 31 having a larger diameter, which are connected to each other by a tapered segment 30”).
It would have been obvious to modify Menardiere to include the first, second, and tapered segments of Wang to provide a mandrel with a different shape and size so as to produce a stent having a corresponding shape that may be used in situations requiring such a shape (Wang, Paras. [0075]-[0076]).
Regarding claim 4, modified Menardiere teaches the mandrel of claim 2 (Figs. 7A-C), wherein the one or more movable pins comprise a plurality of pins (Paras. [0058]-[0059]), and the one or more apertures 94 comprise a plurality of apertures such that there is a pin disposable within each of the plurality of apertures (Figs. 7A-C; Paras. [0058]-[0059]).
Regarding claim 5, modified Menardiere teaches the mandrel of claim 4 (Figs. 7A-C).  
However, Menardiere fails to explicitly teach wherein at least some of the plurality of pins have equal lengths.  Menardiere is silent regarding the properties of the pins.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try having the plurality of pins have equal lengths as there was a need to have pins hold wire in place at various areas on a mandrel while a stent is being formed and there is only a finite number of solutions with respect to the lengths of the pins relative to each other (i.e., equal or different).  A person of ordinary skill in the art could have constructed a mandrel having pins of equal length with a reasonable expectation of success.
Regarding claim 6, modified Menardiere teaches the mandrel of claim 4 (Figs. 7A-C). 
Menardiere fails to explicitly teach wherein the plurality of apertures are equally spaced circumferentially about the tapered segment.
Wang teaches a mandrel wherein the plurality of pins are equally spaced circumferentially about the tapered segment (Figs. 17-21 show that the pins are equally spaced circumferentially about the tapered segment).
It would have been obvious to modify Menardiere to include the pin placement on the tapered section of Wang (it is noted this would result in the apertures being equally spaced circumferentially about the tapered segment as the pins in Menardiere extend and retract through the apertures) to use the pins to produce a stent with the shape of the tapered section and first and second sections (Wang, Figs. 20-21).
Claims 2-3 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Menardiere in view of Weatherford in further view of Myers in further view of US 2005/0283962 A1 to Boudjemline in further view of Wang.
Regarding claim 2, modified Menardiere teaches the mandrel of claim 1 (Figs. 7A-C).  
However, modified Menardiere fails to explicitly teach the mandrel body comprises: a first stent shaping segment having a first diameter; a second stent shaping segment having a second diameter less than the first diameter; and a tapered segment disposed between the first stent shaping segment and the second stent shaping segment.  Menardiere teaches a mandrel having multiple shaping segments that “may have any suitable shape, size, length, diameter, etc., to form the desired stent configuration” (Para. [0058]), but is silent regarding the diameters of the segments relative to each other or if any section is tapered. 
Boudjemline teaches a mandrel (Figs. 7-9) further comprising a first stent shaping segment 20 having a first diameter (Figs. 7-9); and a second stent shaping segment 21 having a second diameter less than the first diameter (Figs. 7-9; Para. [0074]; “[t]he chuck 1 comprises in this case two portions 20 of longitudinal ends of larger diameter and a median portion 21 of small diameter”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Menardiere to include the stent shaping structure of Boudjemline so that a stent having a central narrowing could be produced and used in situations that require such a structure (Boudjemline, Para. [0073]).
Wang teaches a mandrel (Figs. 17-21) wherein the mandrel body comprises a tapered segment 30 disposed between the first stent shaping segment 31 and the second stent shaping segment 29 (Figs. 17-21; Para. [0075]; the mandrel includes “a small cylindrical segment 29 having a smaller diameter and a large cylindrical segment 31 having a larger diameter, which are connected to each other by a tapered segment 30”).
It would have been obvious to modify Menardiere to include the tapered segment of Wang between the first and second stent shaping segments to provide the mandrel with a surface to better support the stent being produced with the stent shaping segments having varying diameters (it is noted that modified Menardiere has the first and second shaping segments of Boudjemline, which produce a stent having a tapered shape between the first and second shaping segments, as shown in Figs. 8 and 9 of Boudjemline).
Regarding claim 3, modified Menardiere teaches the mandrel of claim 2, further comprising a third shaping segment releasably securable to the second stent shaping segment (Para. [0058]; “mandrel devices may be modular where side branch mandrels of varying diameters and lengths can be detachably assembled to the main mandrel body”). 
However, modified Menardiere fails to explicitly teach the third stent shaping segment having a third diameter greater than the second diameter.
Boudjemline teaches a mandrel (Figs. 7-9) further comprising a third stent shaping segment 20 releasably securable to the second stent shaping segment 21 (Figs. 7-8; Paras. [0074]-[0075]; “[o]ne of the portions 21 is dismountable with respect to the portion 21 to enable retraction of the structure 10 obtained outside the chuck 1”), the third stent shaping segment 20 having a third diameter greater than the second diameter 21 (Figs. 7-8; Para. [0074]).
It would have been obvious to modify Menardiere to include the dismountable third shaping segment with a larger diameter of Boudjemline so that a stent with a narrow center can be produced and removed from the mandrel after production (Boudjemline, Paras. [0073]-[0075]).
Regarding claim 10, Menardiere teaches a mandrel for forming a stent with a tapered outer profile and anti-migration features (Figs. 7A-C), the mandrel comprising: 
a mandrel body 92 including a plurality of apertures 94 (Fig. 7A; Para. [0058]); 
a plurality of movable pins, each of the plurality of movable pins outwardly extendable from one of the plurality of apertures, the plurality of movable pins configured to form the anti-migration features in the stent (Paras. [0058] and [0062]); and 
an actuation element configured to engage the plurality of movable pins (Para. [0062]; the mandrel device includes an “inner piece which projects the pins out their respective holes in the outer surface of the mandrel” and actuation of the inner piece causes the pins to project or retract).
Menardiere fails to explicitly teach a mandrel including a first stent shaping segment having a first diameter and a first threaded aperture extending within the first stent shaping segment; a second stent shaping segment having a second diameter and a second threaded aperture extending within the second stent shaping segment; a tapered segment disposed between the first stent shaping segment and the second stent shaping segment, the tapered segment including a tapered surface; a mandrel cap releasably securably to the second stent shaping segment, the mandrel cap including a third stent shaping segment having a third diameter greater than the second diameter; and an actuation element including: a tapered end configured to engage the plurality of movable pins and a threaded body configured to threadingly engage the first threaded aperture and wherein rotating the actuation element causes the actuation element to advance into the first stent shaping segment such that the tapered end drives the plurality of movable pins in an outward direction.
Boudjemline teaches a mandrel (Figs. 7-9) further comprising a first stent shaping segment 20 having a first diameter (Figs. 7-9; Para. [0074]); a second stent shaping segment 21 having a second diameter (Figs. 7-9; Para. [0074]); and a mandrel cap 20 releasably securable to the second stent shaping segment, the mandrel cap 20 including a third stent shaping segment having a third diameter greater than the second diameter (Figs. 7-8; Paras. [0074]-[0075]; “[o]ne of the portions 21 is dismountable with respect to the portion 21 to enable retraction of the structure 10 obtained outside the chuck 1”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Menardiere to include the stent shaping structure of Boudjemline so that a stent having a central narrowing could be produced and used in situations that require such a structure (Boudjemline, Para. [0073]).
Wang teaches a mandrel (Figs. 17-21) wherein the mandrel body comprises a tapered segment 30 disposed between the first stent shaping segment 31 and the second stent shaping segment 29 (Figs. 17-21; Para. [0075]; the mandrel includes “a small cylindrical segment 29 having a smaller diameter and a large cylindrical segment 29 having a larger diameter, which are connected to each other by a tapered segment 30”).
It would have been obvious to modify Menardiere to include the tapered segment of Wang between the first and second stent shaping segments to provide the mandrel with a surface to better support the stent being produced with the stent shaping segments having varying diameters (it is noted that modified Menardiere has the first and second shaping segments of Boudjemline, which produce a stent having a tapered shape between the first and second shaping segments, as shown in Figs. 8 and 9 of Boudjemline).
In the field of mandrels, Weatherford teaches a mandrel 14 having a body having a bore (Figs. 7-10) including at least one aperture, at least one pin 16 that may be moved to extend through the at least one aperture (P. 22, Ln. 16 through P. 23, Ln. 7; Figs. 1 and 7-10) and an actuation element 26b including a tapered surface configured to support the pins extending from one or more apertures (Figs. 7-10; P. 35, Ln. 3 through P. 36, Ln. 22).
It would have been obvious to substitute the inner piece of Menardiere with the inner piece of Weatherford as these components and their functions were well known in the art and a person of ordinary skill in the art could substitute each of these known elements for another with the predictable result of providing an actuation element within a mandrel to activate the movable pins in the mandrel.  
In the field of mandrels, Myers teaches a mandrel 10 including an actuating element 18 that threadably engages the bore of the mandrel 10 (Figs. 1-5; Para. [0028]).
It would have been obvious to a person of ordinary skill in the art to modify the actuating element of Menardiere to be threadably engaged with the bore of the mandrel so that a user can manually and accurately control the movement of the actuating element within the mandrel.  It is noted that modifying the bore of Menardiere to threadably engage the actuation element results in the first stent shaping segment having a first threaded aperture extending within the first stent shaping segment and the second stent shaping segment having a second threaded aperture extending within the second stent shaping segment.
Regarding claim 11, modified Menardiere teaches the mandrel of claim 10 (Figs. 7A-C), wherein the third diameter is equal to the first diameter (Boudjemline, Figs. 7-9; it is noted that modified Menardiere includes the first and third shaping segments of Boudjemline, which have the same diameter).
Regarding claim 12, modified Menardiere teaches the mandrel of claim 10 (Figs. 7A-C). 
Modified Menardiere fails to explicitly teach wherein at least some of the plurality of pins have equal lengths.  Menardiere is silent regarding the properties of the pins.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try having the plurality of pins have equal lengths as there was a need to have pins hold wire in place at various areas on a mandrel while a stent is being formed and there is only a finite number of solutions with respect to the lengths of the pins relative to each other (i.e., equal or different).  A person of ordinary skill in the art could have constructed a mandrel having pins of equal length with a reasonable expectation of success.
Regarding claim 13
Modified Menardiere fails to explicitly teach wherein at least some of the plurality of pins have differing lengths.  Menardiere is silent regarding the properties of the pins.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try having the plurality of pins have different lengths as there was a need to have pins hold wire in place at various areas on a mandrel while a stent is being formed and there is only a finite number of solutions with respect to the lengths of the pins relative to each other (i.e., equal or different).  A person of ordinary skill in the art could have constructed a mandrel having pins of different lengths with a reasonable expectation of success.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Menardiere in view of Weatherford in further view of Myers in further view of US 1945195 to Kellems.
Regarding claim 9, modified Menardiere teaches the mandrel of claim 1 (Figs. 7A-C). 
Modified Menardiere fails to explicitly teach wherein an end of each of the one or more movable pins includes a recessed slot configured to accommodate a wire of a stent being shaped on the mandrel.
Kellems teaches a mandrel 1 wherein an end of each of the one or more movable pins 2 includes a recessed slot configured to accommodate a wire of a stent being shaped on the mandrel (Figs. 1, 3, and 5; P. 2, Lns. 98-112; the pins 2 include “concave seats for receiving and temporarily retaining adjacent portions of the strands against accidental displacement during the weaving operation”)
It would have been obvious to modify the pins of Menardiere to include the recessed slots of Kellems so that the pins can receive and temporarily retain the strand during formation operations and prevent accidental displacement of the strand during formation (Kellems, P. 2, Lns. 98-112).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Menardiere in view of Weatherford in further view of Myers in further view of Boudjemline in further view of Wang in further view of Kellems.
Regarding claim 14, modified Menardiere teaches the mandrel of claim 10 (Figs. 7A-C). 
Modified Menardiere fails to explicitly teach wherein an end of each of the plurality of movable pins includes a recessed slot configured to accommodate a wire of a stent being shaped on the mandrel.
Kellems teaches a mandrel 1 wherein an end of each of the plurality of movable pins 2 includes a recessed slot configured to accommodate a wire of a stent being shaped on the mandrel (Figs. 1, 3, and 5; P. 2, Lns. 98-112; the pins 2 include “concave seats for receiving and temporarily retaining adjacent portions of the strands against accidental displacement during the weaving operation”)
It would have been obvious to modify the pins of Menardiere to include the recessed slots of Kellems so that the pins can receive and temporarily retain the strand during formation operations and prevent accidental displacement of the strand during formation (Kellems, P. 2, Lns. 98-112).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Menardiere in view of Weatherford in further view of Wang.
Regarding claim 21, Menardiere teaches a mandrel (Figs. 7A-C) comprising: 
a mandrel body 92 (Fig. 7A; Para. [0058]) including: 
a first stent shaping segment having a first diameter (Fig. 7A; Para. [0058]); 
a bore extending within the mandrel body (Para. [0062]; the pins of the mandrel are retracted into “the hollow center of the mandrel,” i.e., a bore); 
a plurality of apertures 94 radially disposed about the mandrel body (Fig. 7A; Para. [0058]); 
a plurality of movable pins outwardly extendable from the plurality of apertures (Paras. [0058] and [0062]; pins are extended from and retracted into the apertures); and 
an actuation element engageable with the bore extending within the mandrel body and configured to engage the plurality of movable pins (Para. [0062]; the mandrel device includes an “inner piece which projects the pins out their respective holes in the outer surface of the mandrel” and actuation of the inner piece causes the pins to project or retract), the actuation element being 
Menardiere fails to explicitly teach a first stent shaping segment having a first diameter, a second stent shaping segment having a second diameter different from the first diameter, a tapered segment disposed between the first and second stent shaping segments; a plurality of apertures radially disposed about the tapered segment of the mandrel body; and an actuation element engageable with the bore extending within the mandrel body and including a tapered surface configured to engage the plurality of movable pins.
Wang teaches a mandrel (Figs. 17-21) wherein the mandrel body comprises: a first stent shaping segment 31 having a first diameter; a second stent shaping segment 29 having a second diameter less than the first diameter; a tapered segment 30 disposed between the first stent shaping segment 31 and the second stent shaping segment 29 (Figs. 17-21; Para. [0075]; the mandrel includes “a small cylindrical segment 29 having a smaller diameter and a large cylindrical segment 31 having a larger diameter, which are connected to each other by a tapered segment 30”); and a plurality of pins disposed radially disposed about the tapered segment of the mandrel body (Figs. 17-21).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Menardiere to include the first, second, and tapered segments and the pins on the tapered segment of Wang to provide a mandrel with a different shape and size so as to produce a stent having a corresponding shape that may be used in situations requiring such a shape (Wang, Paras. [0075]-[0076]).  It is noted that modifying Menardiere to include the pins on the tapered section also results in apertures disposed on the tapered segment as the pins in Meardiere are extended and retracted through the apertures.
In the field of mandrels, Weatherford teaches a mandrel 14 having a body with a bore (Figs. 7-10), the body having a plurality of apertures and a plurality of pins that may be moved to extend through the apertures (Figs. 7-10), and an actuation element 26b engageable with the bore extending within the mandrel body and including a tapered surface configured to engage the plurality of movable pins (Figs. 7-10; P. 35, Ln. 3 through P. 36, Ln. 22).
It would have been obvious to substitute the inner piece of Menardiere with the inner piece of Weatherford as these components and their functions were well known in the art and a person of ordinary skill in the art could substitute each of these known elements for another with the predictable result of providing an actuation element within a mandrel to activate the movable pins in the mandrel.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Menardiere in view of Weatherford in further view of Wang in further view of Kellems.
Regarding claim 24, modified Menardiere teaches the mandrel of claim 21 (Figs. 7A-C). 
Modified Menardiere fails to explicitly teach wherein an end of each of the plurality of movable pins includes a recessed slot configured to accommodate a wire of a stent being shaped on the mandrel.
Kellems teaches a mandrel 1 wherein an end of each of the plurality of movable pins 2 includes a recessed slot configured to accommodate a wire of a stent being shaped on the mandrel (Figs. 1, 3, and 5; P. 2, Lns. 98-112; the pins 2 include “concave seats for receiving and temporarily retaining adjacent portions of the strands against accidental displacement during the weaving operation”)
It would have been obvious to modify the pins of Menardiere to include the recessed slots of Kellems so that the pins can receive and temporarily retain the strand during formation operations and prevent accidental displacement of the strand during formation (Kellems, P. 2, Lns. 98-112).

Allowable Subject Matter
Claims 7, 8, 15, 16, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art fails to teach wherein the corresponding apertures extend through the tapered segment and are configured to enable the pins to extend orthogonally to a tapered surface of the tapered segment.
Wang teaches a mandrel in which the pins on the tapered section extend at an angle that is not orthogonal relative to the tapered surface of the tapered segment (Figs. 17-21).
US 2011/0082483 A1 to Diamant teaches a mandrel 30 having first, second and tapered sections (Fig. 3) and a plurality of pins 31 on the tapered section (Fig. 3), however the pins on the tapered section do not extend from the tapered surface of the tapered segment at an orthogonal angle.
Regarding claim 8, the prior art fails to explicitly teach wherein the corresponding apertures extend through the tapered segment and are configured to enable the pins to extend at varying angles relative to a tapered surface of the tapered segment.
Diamant teaches a mandrel 30 having first, second, and tapered sections (Fig. 3) and a plurality of pins 31 on the tapered section (Fig. 3), however the pins on the tapered section do not extend at varying angles relative to the tapered surface of the tapered segment.
Claims 15 and 22 recite similar features to claim 7 and are allowable for at least the reasons discussed above.  Also, claims 16 and 23 recite similar features to claim 8 and are allowable for at least the reasons discussed above.
Response to Arguments
Applicant’s amendments and remarks dated January 4, 2022, with respect to the rejection(s) of claims 1 and 3 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited prior art and new combination of references discussed above in the rejections.
Applicant's arguments filed have been fully considered with respect to the rejection of claims 2 and 4-6 under 35 USC 103 but they are not persuasive.  In particular, Applicant argues that the combination of references “would not achieve the claimed structure” and “there is no rational reason for one of ordinary skill in the art to modify the [references]… to achieve the claimed structure.”  Remarks, P. 7.  This argument has been carefully considered and it is not persuasive.  Applicant has not pointed to any claimed structure that is not taught by the combination of references in the rejection and also has not addressed the rational provided in the rejection.  Instead, Applicant has provided blanket statements alleging the rejection is insufficient with no further explanation.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725